DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on September 8, 2021, for the application with serial number 16/785,356.

Claims 1, 10, 11, and 16 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims fall within one of the four categories of eligible subject matter.  The Examiner has already conceded this issue, making the Applicant’s arguments in this regard moot.
The Applicant further contends that the Examiner has erred in the analysis provided by reducing the claims to a bare bones gist.  See Remarks p. 7.  In response, the Examiner points to the rejection, below, which considers each and every limitation of exemplary claim 1 independently and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  
The Applicant additionally submits that the claims are subject matter eligible because they are not directed to a concept which falls within one of the categories of abstract ideas enumerated in the MPEP/PEG.  The Examiner respectfully disagrees.  The claims are directed to generating a demand forecast, which is a method of organizing human activity.  Essentially, the claims recite steps that a human being could follow to make a demand forecast.  As such, the claims recite steps for managing personal behavior.  Additionally note that generating a demand forecast could be considered a mathematical relationship, which is also a category of 
The Applicant further submits that the claims provide a practical application of an abstract idea by generating a measured prediction and demand forecast.  In response, the Examiner submits that these concepts are themselves abstract ideas.  The subject matter eligibility analysis, below, concludes that the claims are directed to the abstract idea of ‘generating a demand forecast.’  ‘Generating a demand forecast’ and/or ‘generating a measured prediction’ are both abstract ideas.  Therefore, they cannot be practical applications.  Additional elements outside the scope of the abstract idea(s) do not provide a practical application or significantly more than the abstract idea.  The claims attempt to monopolize an abstract idea, which is a judicial exception.  The Applicant further points to areas of the specification as proof that the invention recited in the claims is tied to a computer.  In response, the Examiner submits that the explicit language of the claims does not provide any particular element that is rooted in computer technology.  Only generic computer hardware and a machine learning environment are recited.  The process recited in the claims is technical in nature – it could be implemented by a human being.  However, generic computer hardware and a machine learning environment are recited for implementation.  
The Applicant further contends that the claims provide a technical solution to a technical problem, and again, points to passages from the specification.  See Remarks pp. 11-12.  Again, the Examiner reiterates that the language of the claims does not provide elements that are rooted in computer technology.  A technical solution to a technical problem is not recited. A human being conducting a statistical analysis could use multivariate data over long time periods 
The Applicant additionally submits that the Examiner must cite to case law or precedent to support the conclusion of ineligibility in the Office Action.  See Remarks p. 12.  In response, the Examiner submits that MPEP §2106 provides the current rules for subject matter eligibility that are applied by the Office.  No citations to Federal Circuit cases are required for a finding of ineligibility.  The present claims are distinguishable from the claims in Bascom because the Bascom claims recite a filtering step that is rooted in computer technology.  In contrast, the present claims do not recite a solution that is rooted in computer technology.  
The Applicant further contends that the present claims do not preempt an abstract idea.  See Remarks p. 14.  As an initial matter, the Examiner points out that, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  See MPEP §2106.04.  The present claims are directed to an abstract idea without significantly more, which is a judicial exception.  Moreover, the present claims broadly recite the use of sales data to create a demand forecast, which is a common technique used by businesses.  In effect, the present claims attempt to preempt a common business technique for demand forecasting.  
The Applicant additionally submits that the claims recite significantly more than an abstract idea.  Again, the Applicant alleges that the present claims provide a technical solution to a technical problem.  The Examiner reiterates the response to those arguments provided, above.  Again, the present claims do not provide a technical solution to a technical problem.  The use of larger time ranges and multivariate data are not technical solutions to technical problems.  The Applicant alleges that steps are provided to convert data into graph topologies, but no apparent step reciting this with any specificity is apparent in the claims.  The Applicant additionally contends that the claims recite elements that are not well-understood, routine, and conventional.  The present Office Action does not allege that all the elements are well-understood, routine, and conventional; making this argument moot.  An abstract idea without 
Again, the Applicant compares the present claims to the claims from Bascom.  The Examiner reiterates the response to that comparison, provided above.  The present claims do not provide a technical solution to a technical problem.
35 USC §102/103 Rejections
The Applicant traverses the rejection independent claims 1 and 16 as being anticipated by Chen, contending that Chen does not teach the use of multivariate data.  The Examiner respectfully disagrees.  In ¶[0085], Chen explicitly teaches the use of multivariate data.  This passage discloses the use of parameters (emphasis added) in the model to predict data related to inventory, such as demand.  This meets the recitation of ‘multivariate data.’  Chen also explicitly teaches that the model is used to manage a supply chain (see ¶[0003]-[0006], so the data is related to demand in a supply chain.  Chen also teaches ‘windowing’ through the selection of a multivariate time series.  In addition claims 26 and 35 explicitly teach a temporal window.  An application of the method of Chen applies to lifecycle management (see ¶[0035]), so Chen teaches that the claims apply to ‘multiple lifecycles,’ as well.  
Amendments to claim 10 changed the scope of the claim, necessitating further search and consideration of the prior art.  Claim 10 now stands rejected as being obvious over Beddo in view of Anderson.  
The remaining rejections stand or fall with the rejection of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claim(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a demand forecast (as evidenced by exemplary claim 1; “generating a demand forecast based on the measured prediction”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “filtering multivariate data;” “applying windowing;” “applying a machine learning model;” “measuring the prediction;” and generating a demand forecast.”  The limitations of exemplary claim 10 include: “generating predictions;” “creating a second dataset;” “generating a final stacking prediction;” and “comparing the final stacking prediction to an optimized model to produce a demand forecast.”  The steps are all steps for data processing related to the abstract idea of generating a demand forecast that, when considered alone and in combination, are part of the abstract idea of generating a demand forecast.  The dependent claims further recite steps and limitations describing the data used in the prediction (see claims 2, 3, 15, and 18), processing the data (see claims 8, 9), and reporting the result (see claim 17) that are part of the abstract idea of generating a demand forecast.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include making a demand prediction for a product in a supply chain using demand data.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2003/0126103 A1 to Chen et al. (hereinafter ‘CHEN’).

Claim 1 (Currently Amended)
CHEN discloses a method comprising: filtering multivariate data received from a datastore (see ¶[0084] and [0142]; a second and third method use an autoregressive model of the multivariate time series that includes fields with numerical or categorical features.  See also ¶[0150]; a time-evolution filter), wherein the multivariate data comprises a plurality of data relating to demand in a supply chain (see ¶[0012] and [0027]; model variability in demand and supply related to supply chain activities); 
applying windowing to the filtered multivariate data, wherein windowing captures multivariate data over a historical time period (see ¶[0085]; a model is based on frequency counts  in an autoregressive model of the multivariate time series) that includes multiple lifecycles (see ¶[0035]; additional services include life cycle management) relating to the demand in the supply chain (see ¶[0003]-[0006]; supply chain management for improved integration and flexibility within individual companies) and creates a train dataset comprising a plurality of time windows (see claims 26 and 35; the model comprises data relating to demand at a source in a temporal window prior to the expected data) to be processed by a machine learning model (see ¶[0008] and claims 26 and 27); apply machine learning to create the model); 
applying a machine learning model to the train dataset, wherein applying the machine learning model comprises training the machine learning model using the train data to generate a prediction (see ¶[0047] and [0124]; training the predictive model); 
measuring the predication [sic] based on the train dataset (see abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand); and 
generating a demand forecast based on the measured prediction, wherein the generated demand forecast is usable for analyzing metrics of the supply chain (see again abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand).

Claim 2 (Original)
CHEN discloses the method as set forth in claim 1.
CHEN further discloses wherein the multivariate data comprises: market data (see ¶[0004] and [0200]; manufacturers must survive in competitive markets.  Point-of-sales data can be aggregated across different sources); customer data (see ¶[0034]; customer order the item from the warehouse.  See also ¶[0200]; customer demand)); lifecycle data (see ¶[0035]; life cycle management); econometric data (see ¶[0122]; data can vary over time from changes in economic conditions.  See also ¶[0043] and [0045]; statistical analysis); historical demand data (see ¶[0027]; historical data); and data from supply chain sources (see ¶[0034]; monitor the levels of an item with a third party logistics supplier).

Claim 16 (Currently Amended)
a system, comprising: a communications network (see ¶[0229]; a computer program distributed across a communication network); a client device commutatively coupled to the communications network (see ¶[0232]; a client computer); a network device communicatively coupled to the client device via the communications network, wherein the network device comprises: a processor (see ¶[0006]; a server), which when executing instructions programs the processor to: 
filter multivariate data received from a datastore (see ¶[0084] and [0142]; a second and third method use an autoregressive model of the multivariate time series that includes fields with numerical or categorical features.  See also ¶[0150]; a time-evolution filter), wherein the multivariate data comprises a plurality of data relating to demand in a supply chain (see ¶[0012] and [0027]; model variability in demand and supply related to supply chain activities);; 
apply windowing to the filtered multivariate data, wherein windowing captures multivariate data over a historical time period (see ¶[0085]; a model is based on frequency counts  in an autoregressive model of the multivariate time series) that includes multiple lifecycles (see ¶[0035]; additional services include life cycle management) relating to the demand in the supply chain (see ¶[0003]-[0006]; supply chain management for improved integration and flexibility within individual companies) and creates a train dataset comprising a plurality of time windows (see claims 26 and 35; the model comprises data relating to demand at a source in a temporal window prior to the expected data)  to be processed by a machine learning model (see ¶[0008] and claims 26 and 27); apply machine learning to create the model); 
apply a machine learning model to the train dataset, wherein applying the machine learning model comprises training the machine learning model using the train data to generate a prediction (see ¶[0047] and [0124]; training the predictive model); 
measure the predication [sic] based on the train dataset (see abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand);; and 
generate a demand forecast based on the measured prediction (see again abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand).

Claim 17 (Original)
CHEN discloses the system as set forth in claim 16.
CHEN further discloses wherein the client device comprises: a processor (see ¶[0006]; a server), which when executing instructions programs the processor to: receive the demand forecast from the network device; and in response to receiving the demand forecast, present an interactive graphical user interface (GUI) for analyzing metrics of the supply chain using the demand forecast (see ¶[0011], [0186], and [0232]; predicted future inventory levels can be displayed.  A graphical user interface through which a user can interact with the invention).

Claim 18 (Original)
CHEN discloses the system as set forth in claim 16.
CHEN further discloses wherein the multivariate data comprises: market data (see ¶[0004] and [0200]; manufacturers must survive in competitive markets.  Point-of-sales data can be aggregated across different sources); customer data (see ¶[0034]; customer order the item from the warehouse.  See also ¶[0200]; customer demand)); lifecycle data (see ¶[0035]; life cycle management); econometric data (see ¶[0122]; data can vary over time from changes in economic conditions.  See also ¶[0043] and [0045]; statistical analysis); historical demand data (see ¶[0027]; historical data); and data from supply chain sources (see ¶[0034]; monitor the levels of an item with a third party logistics supplier).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2005/0039787 A1 to Bing (hereinafter ‘BING’).

Claim 3 (Original)
CHEN discloses the method as set forth in claim 2.
CHEN does not explicitly disclose, but BING discloses, wherein the historical demand data comprises data covering a time window of at least a 15 years (see ¶[0006]; raw data sets may span decades).
CHEN discloses a predictive model that uses historical data to forecast demand (see ¶[0026] and [0141].  BING discloses a system for predicting solar energy production that includes using historical data sets that span decades.  It would have been obvious to use historical datasets spanning decades as taught by BING in the system executing the method of CHEN with the motivation to forecast demand using historical data.  

Claims 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2015/0286978 A1 to Passova et al. (hereinafter ‘PASSOVA’).

Claim 5 (Original)
CHEN discloses the method as set forth in claim 1.
CHEN does not specifically disclose, but PASSOVA discloses, wherein the machine learning model comprises an advanced analytics hyper parameter model (see ¶[0460]; train a machine learning model and use cross-validation to select best hyper parameters for learning algorithm).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  PASSOVA discloses a system and method for performance measurement and control that includes employing a machine learning method with cross-validation for selection of best parameters.  It would have been obvious to include the cross-validation as taught by PASSOVA in the system executing the method of CHEN with the motivation to select the best hyper parameters for a learning algorithm.

Claim 19 (Original)
CHEN discloses the system as set forth in claim 16.
CHEN does not specifically disclose, but PASSOVA discloses, wherein the machine learning model comprises an advanced analytics hyper parameter model (see ¶[0460]; train a machine learning model and use cross-validation to select best hyper parameters for learning algorithm).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  PASSOVA discloses a system and method for performance measurement and control that includes employing a machine learning method with cross-validation for selection of best parameters.  It would have been obvious to include the cross-validation as taught by PASSOVA in the system executing the method of CHEN with the motivation to select the best hyper parameters for a learning algorithm.

Claim 20 (Original)
The combination of CHEN and PASSOVA discloses the system as set forth in claim 19.
CHEN further discloses wherein the advanced analytics hyper parameter model comprises time series algorithms (see ¶[0084]; an autoregressive model of the multivariate time series), machine learning algorithms (see ¶[0008]; apply machine learning to create the model), and deep learning algorithms (see ¶[0144]; splits on dates occur deep in the tree).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2009/0096812 A1 to Boixel et al. (hereinafter ‘BOIXEL’)

Claim 8 (Original)
CHEN discloses the method as set forth in claim 1.
CHEN does not specifically disclose, but BOIXEL discloses, wherein filtering the multivariate data comprises: filtering to obtain data corresponding to a specific region and data corresponding to a specific product line (see ¶[0004] and Fig. 4; dimensions of data model objects may be defined by filters and include region and product line).
CHEN discloses a predictive model that is trained on multivariate data that uses machine learning to find an iterative solution (see ¶[0008] and [0109] to predict sales and demand (see ¶[0027], [0033], and [0141].  BOIXEL discloses morphing data visualizations that includes sales revenue based on region.  It would have been obvious to include the region and product line dimensions as taught by BOIXEL in the system executing the method of CHEN with the motivation to model revenue and demand.

Claim 9 (Original)
the method as set forth in claim 8.
CHEN does not specifically disclose, but BOIXEL discloses, further comprising: selecting features from the filtered multivariate data to be modeled (see ¶[0004] and Fig. 4; sales revenue by geography)
CHEN further discloses by the machine learning model (see ¶[0008] & [0084];  and claims 26 and 27); apply machine learning to create the model).
(see ¶[0004] and Fig. 4; dimensions of data model objects may be defined by filters and include region and product line).
CHEN discloses a predictive model that is trained on multivariate data that uses machine learning to find an iterative solution (see ¶[0008] and [0109] to predict sales and demand (see ¶[0027], [0033], and [0141].  BOIXEL discloses morphing data visualizations that includes sales revenue based on region.  It would have been obvious to include the region and product line dimensions as taught by BOIXEL in the system executing the method of CHEN with the motivation to model revenue and demand.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0108094 A1 to Beddo et al. (hereinafter ‘BEDDO’) in view of US 2017/03647951 to Anderson et al. (hereinafter ‘ANDERSON’).

Claim 10 (Currently Amended)
BEDDO discloses a method, comprising: training a first level of machine learning models using a first dataset of training data see ¶[0031]; training statistical techniques within the neural matrix); 
generating predictions based on the first level of machine learning models (see ¶[0036]; predictive output in a feedback loop of recurrent neural networks); 
creating a second dataset of training data based on the predictions (see ¶[0082] and Fig. 2; create a feedback loop for dynamically producing forecasting data); 
training a second level machine learning model using the second dataset of training data (see ¶[0007] and [0053] & Fig. 1; at least a first neural network and a second neural network are stacked together) wherein the first dataset of training data comprises multivariate data relating to markets (see ¶[0002]; predictive models attempt to capture the complex dynamics that may exist in a real-world environment, such as a competitive market for goods and services), econometrics (see ¶[0068]; population statistics and economic data about mean annual income), and supply chain (see again ¶[[0068]; product information may include information about product supply chains).
BEDDO does not specifically disclose, but ANDERSON discloses, and further where in the first level of machine learning model comprises an aggregation of at least three machine learning models (see ¶[0013]; ensemble learning machine methods include boosting, gradient boosting, and random forest with deep learning networks for classification).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as boosting and random forest in a deep learning network.  It would have been obvious to include the ensemble learning techniques as taught by ANDERSON in the system executing the method of BEDDO with the motivation to forecast product sales using a neural network.
BEDDO further discloses generating a final stacking prediction based on the second level machine learning model (see again ¶[0007]; at least a second neural network model); and 
comparing the final stacking prediction to an optimized model to produce a demand forecast relating to demand for a product in a supply chain (see ¶[0058]; systematic error can be used to calculate a corrections that can be applied to reduce the effect of residuals).

Claim 11 (Currently Amended)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 10.
BEDDO does not specifically disclose, but ANDERSON discloses, wherein the aggregation of at least three machine learning models within the first level of machine learning models comprises: a random boosted trees model; a deep learning model; and a random forest model (see ¶[0013]; ensemble learning machine methods include boosting, gradient boosting, and random forest with deep learning networks for classification).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as boosting and random forest in a deep learning network.  It would have been obvious to include the ensemble learning techniques as taught by ANDERSON in the system executing the method of BEDDO with the motivation to forecast product sales using a neural network.

Claim 12 (Original)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 11.
BEDDO does not specifically disclose, but ANDERSON discloses, wherein the deep learning model comprises a k-Nearest Neighbors (k-NN) model (see ¶[0013], [0059] and [0072]; nearest neighbors and K-nearest neighbor models).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  ANDERSON discloses a system and method for global 

Claim 13 (Original)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 10.
BEDDO does not specifically disclose, but ANDERSON discloses, wherein the second level of machine learning models comprises a deep learning stacking model (see ¶[0013]; ensemble learning machine methods with deep learning networks for classification).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as boosting and random forest in a deep learning network.  It would have been obvious to include the ensemble learning techniques as taught by ANDERSON in the system executing the method of BEDDO with the motivation to forecast product sales using a neural network.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2005/0039787 A1 to Bing as applied to claims 1 and 3 above, and further in view of US 2015/0106260 A1 to Andrews et al. (hereinafter ‘ANDREWS’).

Claim 4 (Original)
The combination of CHEN and BING discloses the method as set forth in claim 3
applying a machine learning model to a test dataset (see ¶[0214]-[0216]; a test data set input into a suitable machine learning platform), wherein applying the machine learning model comprises training the machine learning model using the test data to generate a test prediction (see ¶[0217]; input the test set into the completed model); measuring the test predication based on the test dataset (see again ¶[0217]; input the test set into the completed model); and comparing the test prediction based on the test dataset to the prediction based on the train dataset (see ¶[0217]-[0219]; input the test set into the model and compare the predicted measure to actual values until a suitable model is found).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  ANDREWS discloses a machine learning model that employs an iterative test process where actual values are compared to predictive values to find a suitable model.  It would have been obvious for one of ordinary skill in the art at the time of invention to use the test data to compare actual values to predictive values as taught by ANDREEWS in the system executing the method of CHEN with the motivation to find a suitable machine learning model.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2015/0286978 A1 to Passova et al. as applied to claims 1 and 5 above, and further in view of US 2017/0124484 A1 to Thompson et al. (hereinafter ‘THOMPSON’).

Claim 6 (Original)
The combination of CHEN and PASSOVA discloses the method as set forth in claim 5.
wherein the machine learning model comprises a stacking ensemble model (see ¶[0020] and claims 1 and 7; a machine learning algorithm can include a stacking ensemble).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  THOMPSON discloses a machine learning algorithm that includes a stacking ensemble.  It would have been obvious to employ a stacking ensemble as taught by THOMPSON in the system executing the method of CHEN with the motivation to employ a machine learning algorithm to find an iterative solution and learn behaviors.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2015/0286978 A1 to Passova et al. as applied to claims 1 and 5 above, and further in view of US 2015/0332295 A1 to Unser et al. (hereinafter ‘UNSER’).

Claim 7 (Original)
The combination of CHEN and PASSOVA discloses the method as set forth in claim 5.
The combination of CHEN and PASSOVA does not specifically disclose, but UNSER discloses, wherein the machine learning model comprises a multivariate autoregressive integrated moving average (ARIMA) model (see ¶[0026]; a machine learning data miner that uses autoregressive moving average to enter, test, and adjust different parameters and control the machine learning speed).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  UNSER discloses a method of forecasting resource demand that includes a machine learning model that uses ARIMA.  It would have been obvious to include ARIMA as taught by UNSER in the system executing the method of CHEN with the motivation to allow users to test and adjust different parameters.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0108094 A1 to Beddo et al. (hereinafter ‘BEDDO’) in view of US 2017/03647951 to ANDERSON et al. as applied to claim 10 above, and further in view of US 2003/0126103 A1 to CHEN et al.

Claim 15 (Original)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 10.
The combination of BEDDO and ANDERSON does not specifically disclose, but CHEN discloses, wherein the first dataset of training data comprises multivariate data (see ¶[0084]; a second and third method use an autoregressive model of the multivariate time series) capturing multiple life cycles (see ¶[0035]; life cycle management) of the product in the supply chain  (see ¶[0012] and [0027]; model variability in demand and supply related to supply chain activities).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109] using a multivariate time series for life cycle management in a supply chain.  It would have been obvious to include the multivariate times series data as taught by CHEN in the system executing the method of BEDDO with the motivation affectively manage product life cycles in a supply chain. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0108094 A1 to BEDDO et al. and US 2017/03647951 to ANDERSON et al.  as applied to s 10 and 13 above, and further in view of US 9,015,093 B1 to Commons (hereinafter ‘COMMONS’).

Claim 14 (Original)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 13.
The combination of BEDDO and ANDERSON does not explicitly disclose, but COMMONS discloses, wherein the deep learning stacking model comprises a feed- forward artificial neural network model (see col 3, ln 1-20 and Fig. 5; a degree of parallelism in implementation with an acyclic graph creates a feedforward neural network).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  COMMONS discloses hierarchical stacked neural networks that include feedforward neural networks for independent inputs.  It would have been obvious to include the feedforward neural network as taught by COMMONS in the system executing the method of BEDDO with the motivation decompose variables into multiple independent vectors and dimensions (see COMMONS col 3, ln 1-20 and col 7, ln 29-34).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624